Citation Nr: 0215466
Decision Date: 08/29/02	Archive Date: 11/06/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-24 534	)	DATE AUG 29, 2002
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the veterans death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant and L.A.L., M.D.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1943 to February 1946.  The appellant is the veterans widow.

An October 1989 RO rating decision denied the appellants claim for service connection for the cause of the veterans death.  The appellant was notified of the determination in October 1989 and she did not appeal.

In 1994, the appellant submitted an application to reopen the claim for service connection for the cause of the veterans death.  The appeal came to the Board of Veterans Appeals (Board) from a May 1995 RO rating decision that determined there was no new and material evidence to reopen the claim.

In February 1998, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for the cause of the veterans death, and the case was remanded to the RO for additional action.  The case was returned to the Board in 1999.

In a July 1999 decision, the Board denied service connection for the cause of the veterans death.  The appellant then appealed the July 1999 Board decision to the United States Court of Appeals for Veterans Claims (Court).  She also appointed Daniel G. Krasnegor, attorney, to represent her.

In an October 2000 order, the Court granted an October 2000 joint motion from the parties to vacate and remand the Boards decision of July 1999.  The case was thereafter returned to the Board.

In a December 2000 letter, the Board asked the appellants attorney whether he wanted to submit additional evidence and/or argument.  In March and May 2001 correspondence, the attorney requested a video conference for the appellant with a member of the Board.

In August 2001, the Board remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  At the time of the veterans death, service connection was not in effect for any disability.

2.  The veterans death in November 1977 was due to respiratory insufficiency due to pulmonary metastases due to osteogenic sarcoma.

3.  The osteogenic sarcoma that caused the veterans death is presumed by operation of law to be related to exposure to ionizing radiation while serving in the area of Nagasaki, Japan, around January 1946.


CONCLUSIONS OF LAW

1.  Osteogenic sarcoma is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 1998, and 67 Fed. Reg. 3612-3616 (Jan. 25, 2002)); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2001).

2.  The veterans death due to osteogenic sarcoma was caused by a disability incurred in active service.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & Supp. 2002)) redefined VAs duty to assist a claimant in the development of a claim.  Guidelines for the implementation of the VCAA that amended VA regulations were published in the Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The Board finds that all relevant evidence has been obtained with regard to the appellants claim for service connection for the cause of the veterans death, and that the requirements of the VCAA have in effect been satisfied.

The appellant and her representative have been provided with a statement of the case and supplemental statement of the case that discuss the pertinent evidence, and the laws and regulations related to the claim, that essentially notify them of the evidence needed by the appellant to prevail on the claim.  There is no identified evidence that has not been accounted for and the appellants representative has been given the opportunity to submit written argument.  In an August 2001 letter, the RO notified the appellant of the evidence needed to substantiate her claim and offered to assist her in obtaining any relevant evidence.  This letter gave notice of what evidence the appellant needed to submit and what evidence VA would try to obtain.  At a video conference before the undersigned in April 2002, the appellant wanted to know what evidence she needed to submit in order to substantiate her claim.  She was advised of the evidence needed to accomplish that purpose and given 60 days to submit additional evidence.  Additional evidence has been received and considered.

Under the circumstances, the Board finds that the appellant has been provided with adequate notice of the evidence needed to successfully prove her claim and that there is no prejudice to her by appellate consideration of the claim at this time without a prior remand of the case to the RO for providing additional assistance to her in the development of his claim as required by the VCAA or to give the representative another opportunity to present additional evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the extensive record on appeal demonstrates the futility of any further evidentiary development and that there is no reasonable possibility that further assistance would aid her in substantiating her claim.  Hence, no further assistance to the appellant is required to fulfill VAs duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from May 1943 to February 1946.

A death certificate shows that the veterans death in November 1977 was caused by respiratory insufficiency due to pulmonary metastases due to osteogenic sarcoma.  It was noted that the approximate interval of the osteogenic sarcoma between onset and death was 6 months.  The death certificate reveals that the veteran died at his residence and that an autopsy was not performed.

A VA document dated in August 1987 notes that the veterans claims folder could not be found and that a rebuilt folder was established.  Service medical records are not available for review.  The record does not show that service connection had been established for any disability prior to the veterans death.

Service documents, including history of the USS MOUNT OLYMPUS in log books for 1945 and 1946, were received.  These documents reveal that the veteran served on board this ship and that this ship was in the area of Nagasaki, Japan, in January 1946, while the veteran was on it.

Private medical reports of the veterans treatment and evaluations in the 1950s, 1960s, and 1970s do not show the presence of osteogenic carcinoma until around August 1977.

In 1989, copies of pages from the veterans diary and photographs were submitted.  The pages from the diary note that the veteran was in the area of Tokyo Bay around September 1945 and the pictures reportedly show the destruction of buildings in Japan by the dropping of bombs.  The pictures were reportedly taken by the veteran in September 1945.

A private medical report dated in March 1995, notes that the signatory, a medical doctor, reviewed material concerning the veterans death from bone cancer.  The physician assumed that the crew of the USS MOUNT OLYMPUS was exposed to significant irradiation following the bombings of Hiroshima and Nagasaki.  It was noted that any dose, however small, increased the risk of developing cancer disease.  The physician reported that the conversion of a normal cell to cancer could be the result of a mutation or chromosome alteration following the impact of a single charged particle, and that is was reasonable to assume that a malignant tumor of bone, or other tissue could be induced by minimal or moderate radiation exposure.  The physician noted that the latent period from the time of exposure to the onset of malignant tumors varied significantly from 5 to 40 years.  The physician opined that the veterans osteogenic sarcoma could have been induced initially by exposure to excessive, although minimal or modest, radiation while on board the USS MOUNT OLYMPUS.  The doctor noted that knowledge of the actual radiation intensity and the duration of the exposure at the time would be most helpful in supporting the claim.  A list of references on the effects of radiation on cancer development were attached to this report.

The appellant and the physician who wrote the above-noted March 1995 report testified at a hearing in October 1995.  The appellant testified to the effect that other sailors on the USS MOUNT OLYMPUS had developed cancers and that the veteran often complained of pain and weakness prior to the diagnosis of his osteogenic sarcoma around June 1977.  The physician, an oncologist, testified to the effect that the 30 year period for establishing service connection for osteogenic sarcoma or bone cancer based on exposure to ionizing radiation under VA regulations was too restrictive because bone cancers can develop up to 40 years according to pertinent medical literature.  The physicians testimony was to the effect that he thought it was likely that the veterans exposure to ionizing radiation in service had caused the osteogenic sarcoma that caused his death.  Medical literature on the effects of exposure to ionizing radiation was submitted at the hearing.

The appellant testified before a member of the Board at a hearing in January 1998.  Her testimony was to the effect that the veteran had complained of pain prior to the diagnosis of his bone cancer around July 1977 and that his bone cancer was due to exposure to ionizing radiation while in service.  She testified to the effect that the veteran had undergone hip surgery in 1977 because of Pagets disease.

In 1998, various documents were submitted by the appellant, including a newspaper article concerning her struggles with VA in attempting to obtain benefits, copies of maps of the area of Japan, and medical literature concerning the causal effects of exposure to ionizing radiation on various cancers, including bone cancer.  The reports reflect that the appellant had been called in because she reported having additional evidence to support her claim that the veteran was involved in cleanup operations in either Nagasaki or Hiroshima.  It was noted that the additional photos did not show her husband in uniform with survivors of the bombing and the devastation from the bombing in the same photograph.

A letter from the Defense Threat Reduction Agency (DTRA) dated in November 1998, notes that the veterans service record indicated that he served aboard the USS MOUNT OLYMPUS from August 30, 1944, to January 25, 1946, at which time he was transferred to the United States for discharge.  The USS MOUNT OLYMPUS deck logs were reviewed, including the columnar sheets that record the ships position, for January 8 through 14, 1946.  From those records it was calculated the closest point of approach that the USS MOUNT OLYMPUS made to Nagasaki was 14.5 nautical miles (approximately 17 statute miles), that occurred early on the morning of January 11, 1946.  The USS MOUNT OLYMPUS was moored at Sasebo from 9:19 AM (January 11) until 7:15 am January 12, approximately 22 hours, prior to departing for Shanghai, China.  While at Sasebo, the crew had limited liberty for about 8 to 9 hours on January 11.  Sasebo is approximately 30 miles from Nagasaki.  

The DTRA noted that, assuming the VA concedes that the veteran was within a 10-mile limit of Nagasaki, a scientific dose reconstruction titled Radiation Dose Reconstruction U.S. Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 5512F), has determined the maximum possible radiation dose that might have been received by any individual who was at either Hiroshima or Nagasaki for the full duration of the American occupation (September 1945 to June 1946 for Nagasaki; and September 1945 to March 1946 for Hiroshima).  Using all possible worst case assumptions, the maximum possible dose any individual serviceman might have received from external radiation, inhalation, and ingestion was less than one rem.  This does not mean that any individual approached that level of exposure.  In fact, it was probable that the great majority of servicemen assigned to the Hiroshima and Nagasaki occupation forces received no radiation exposure whatsoever, and that the highest dose received by anyone was a few tens of millirem.

In December 1998, the RO sent the veterans claims folders to the VA Central Office in Washington, D.C. for review by a representative of the Under Secretary for Benefits in order to obtain an opinion as to whether the cause of the veterans death, osteogenic carcinoma, was due to exposure to ionizing radiation.   In January 1999, the representative of the VA Under Secretary for Benefits sent the veterans claims folders to a representative of the VA Under Secretary for Health for the requested opinion.

In the January 1999 response, the representative of the VA Under Secretary for Health noted that the veteran had an estimated exposure of less than one rem and notified the representative of the VA Under Secretary for Benefits that the CIRRPC Science Panel Report Number 6, 1988, did not provide screening doses for osteogenic sarcoma.  Convincing excesses of bone and connective tissue tumors had been reported after radiation therapy and in individuals who had taken large amounts of alpha emitting radioactive substances in their bodies.  However, no clear excess had been demonstrated after external occupational exposures or after internalizing low amounts of radioactive substances and no statistically significant excess had been found in atomic bomb survivors (Mettler and Upton, Medical Effects of Ionizing Radiation, 2nd edition, 1995, pages 193-194).  In light of the above and the veterans low radiation dose estimate, it was opined that it was unlikely that his osteogenic sarcoma could be attributed to exposure to ionizing radiation in service.  Moreover, it was noted that the veteran had Pagets disease of bone, which was another recognized cause of osteogenic sarcoma.  (Holland et al., Cancer Medicine, 4th edition, 1997, page 2510).

In February 1999, the representative of the VA Under Secretary for Benefits notified the RO that based on the opinion of VA Under Secretary for Health and a review of the evidence in its entirety it was his opinion that there was no reasonable possibility that the veterans death was the result of exposure to ionizing radiation in service.

The appellant testified before the undersigned at a video conference in April 2002.  Her testimony was to the effect that the veterans death due to osteogenic carcinoma was caused by exposure to ionizing radiation while serving in the area of Nagasaki, Japan, during World War II.


B.  Legal Analysis

To establish service connection for the cause of the veterans death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to establish service connection for a disability, the evidence must demonstrate the presence of it and that it resulted from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


Where a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of active service, it shall be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence shows that the veteran died of respiratory insufficiency due to pulmonary metastases due to osteogenic sarcoma that was first demonstrated in 1977, more than 30 years after service.  The evidence does not show that the veteran had the osteogenic sarcoma or any malignant tumor in service or for many years later.  The next question for the Board to decide is whether the veterans osteogenic sarcoma, first found many years after service, that caused his death may be linked to an incident of service.

Service connection may be granted for a disease based on ionizing radiation exposure in service when there is medical evidence linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  In the absence of competent medical evidence linking a disability to service, diseases specific to radiation-exposed veterans, such as various forms of cancers, listed under 38 C.F.R. § 3.309(d) (1996) will be presumed to have been incurred in active service if the veteran participated in a radiation risk activity such as onsite participation in an atmospheric nuclear test.  38 C.F.R. § 3.309(d)(3)(ii); and 67 Fed. Reg. 3612-3616 (Jan. 25, 2002).  Other radiogenic diseases, such as various forms of cancer, listed under 38 C.F.R. § 3.311(b) (2001) found 5 years or more after service in an ionizing radiation exposed veteran may be service-connected if the VA Under Secretary for Benefits, who may request an advisory medical opinion from the VA Under Secretary for Health, determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically and scientifically to ionizing radiation exposure while in service.

While osteogenic sarcoma is a radiogenic disease listed under the provisions of 38 C.F.R. § 3.311(b)(2) and the veteran may have come within 10 miles of the city limits of Nagasaki between September 1945 and January 1946 for purposes of 38 C.F.R. § 3.309(d)(3)(vi), the evidence does not demonstrate the presence of this disease until 1977 or more than 30 years after the veterans exposure to ionizing radiation while in service as required by the provisions of 38 C.F.R. § 3.311(b)(5).  Nevertheless, a report and testimony from a physician links the veterans osteogenic sarcoma to exposure to ionizing radiation while in service.  Under the circumstances, the osteogenic sarcoma is considered a radiogenic disease that may be service connected under 38 C.F.R. § 3.311(b)(2),(4), that required additional development under 38 C.F.R. § 3.311(c).

The additional development required for the veterans osteogenic sarcoma, that is considered a radiogenic disease based on the above-noted evidence, includes forwarding the case to the VA Under Secretary for Benefits to determine whether the veterans osteogenic disease resulted from exposure to ionizing radiation.  A review of the evidence reveals that this development has been accomplished and that representatives of the VA Under Secretaries for Benefits and Health have determined that based on the veterans low level of exposure to ionizing radiation while in service it was unlikely that his osteogenic sarcoma could be attributed to exposure to ionizing radiation in service.  In reaching this result, the worst case assumption of exposure was accepted, which was considered to be less than 1 rem.  This was exposure of individuals who were present at either Hiroshima or Nagasaki for the full duration of the occupation, a period in excess of any time frame claimed by the appellant.  We also note that the appellant was provided the opportunity to submit any additional evidence of exposure, when she came to the RO, but that no such additional evidence was available.  The representative has also asserted that the veteran may have collected objects that were contaminated by radiation, but no such evidence to support this contention has been provided.  The Board recognizes the testimony and report of the private physician who stated that he reviewed the veterans records in linking the veterans osteogenic sarcoma to exposure to ionizing radiation in service, even minimal exposure, and the medical literature indicating a relationship between exposure to ionizing radiation and bone cancer development (this relationship is recognized by VA in the listing of bone cancer as a radiogenic disease), but the Board finds the opinion of the VA Under Secretary for Health to be more persuasive.  The VA opinion was based on the complete record, including the evidence from the private physician and actual reports of exposure and their affects on survivors.  We note that the private physician had indicated in his report that actual knowledge of exposure would be helpful to the claim.  Indeed, the VA opinion accepted the highest possible dose estimate in concluding that a relationship was unlikely.  We further note that the VA opinion was supported with medical literature concerning a study of atomic bomb survivors and also by a study implicating the veterans Pagets disease as another recognized cause of osteogenic sarcoma.  Therefore, after consideration of all the evidence, the Board finds that service connection for the veterans osteogenic sarcoma as a radiogenic disease under the presumptive provisions of 38 C.F.R. § 3.311(b), is not warranted.  We also note the private physicians opinion that the 30 year presumptive period was unfair, but this is the current period of time provided by law.  

The Board will now considered whether the cause of the veterans death may be presumed to have been incurred under the provisions of 38 C.F.R. § 3.309(d).  The term radiation-exposed veteran means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty for training participated in a radiation-risk activity.  The term radiation-risk activity includes the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946.  The term occupation of Hiroshima or Nagasaki, Japan, by United States forces means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or materials.  38 C.F.R. § 3.309(d)(3)(i),(ii)(B),and (vi).

The provisions of 38 C.F.R. § 3.309(d) were amended, effective from March 26, 2002, to include cancers of the bone, brain, colon, lung, and ovary to the list of diseases that may be presumptively service connected.  67 Fed. Reg. 3,612, 3,616 (January 25, 2002).  Osteogenic cancer is a cancer of the bone and is now a disease that may be service-connected on a presumptive basis under that regulation.  The evidence also shows that the veteran served in the area of Nagasaki, Japan, around January 1946.

The question now for the Board to decide is whether the veterans service in the area of Nagasaki, Japan, in January 1946 was within 10 miles of that city.  The DTRA calculated the closest point of approach that the USS MOUNT OLYMPUS, the ship the veteran served in January 1946, made to Nagasaki was 14.5 nautical miles or approximately 17 statute miles.  Other evidence, such as statements from the appellant and photographs reportedly taken by the veteran of the destruction in Nagasaki or Hiroshima, Japan, after the bombings, indicate that the veteran may have been involved in clean up operations after the bombings.  The Board finds that the overall evidence is essentially in equipoise as to whether or not the veteran served in an area within 10 miles of the city limits of Nagasaki, Japan, while aboard the USS MOUNT OLYMPUS around January 1946.  Under the circumstances, the matter is resolved in favor of the appellant with application of the benefit-of-the-doubt doctrine, and the claim is granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for the cause of the veterans death is granted.



		
	J. E. Day
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
